Per, Curiam,
This action of trespass for malicious prosecution was twice tried by jury and each trial resulted in a verdict for substantially the same sum in favor of the plaintiff. The case depended on questions of fact which were clearly for the consideration of the jury, and it was accordingly submitted to them by the learned trial judge in a fair and impartial charge in which six of the defendant’s nine points—including his request for instructions as to “ advice of counsel,” etc.,—were affirmed. The remaining three points were rightly refused. In one of them the court was in effect requested to instruct the jury as to the weight of the evidence. This, as the learned judge very properly said, was a question for the jury.
In view of the evidence properly before the jury, they could not have been directed to find for the defendant; nor should the amount recoverable as damages have been limited by the court to mere compensation. The evidence was quite sufficient to justify submission of the questions of probable cause, malice and damages, compensatory or punitive; and, as to the manner in which these questions were submitted, the defendant has no just reason to complain.
In view of the fact that two successive juries have agreed upon substantially the same verdict, which appears to have been acquiesced in by the trial court, it is unreasonable as well as useless to urge upon us a revision of the verdict.
There is nothing in either of the specifications of error that requires further notice.
Judgment affirmed.